Citation Nr: 1025695	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  07-02 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1970.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania, which continued the 10 percent 
evaluation for PTSD.

This case was initially before the Board in September 2008, and 
the Board issued a denial of the benefit sought.  An Informal 
Appellant Brief was filed with the United States Court of Appeals 
for Veterans Claims (Court) in May 2009 and a Brief of the 
Appellee was filed in June 2009.  In a February 2010 Memorandum 
Decision, the Court vacated and remand the Board's September 2008 
decision and the case has been returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As indicated in the Court's Memorandum Decision, the Veteran 
asserts and VA has conceded that his claim for an increased 
rating for PTSD should be remanded in order to obtain all of his 
outstanding VA medical records.  The Veteran asserts that he 
received treatment from Dr. Castillo, every three months 
beginning in 2006, and Social Worker Frey.  However, he states 
that all of these records were not on file at the time of his 
September 2008 Board decision.  The Veteran also contends that 
subsequent to December 2006, the date of the most recent medical 
records on file, he has continued to receive treatment for his 
PTSD. Therefore, all attempts must be made to obtain the 
Veteran's outstanding VA medical records.  Such development would 
ensure that his due process rights, including those associated 
with 38 U.S.C.A. § 5103 (West 2002), and 38 C.F.R. 
§ 3.159 (2009), are met.

The Board recognizes that it has now been approximately four 
years since the Veteran has received a VA examination.  Since the 
Veteran contends that his PTSD has worsened, and there is 
evidence in the file that the Veteran continues to receive 
treatment and take medication, a contemporaneous VA examination 
is needed to ascertain the severity of the disability.  See 
VAOPGCPREC 11-95 (While the Board is not required to direct a new 
examination simply because of the passage of time, VA's General 
Counsel has indicated that a new examination is appropriate when 
the claimant asserts that the disability in question has 
undergone an increase in severity since the time of the last 
examination.).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all VA treatment 
records dated from December 2006 to the 
present not currently in the claims file, to 
include all records of treatment by Dr. 
Castillo and Social Worker R. Frey, as 
identified by the Veteran.  All record must 
be associated with the claims file.  If such 
efforts prove unsuccessful, all appropriate 
documentation should be incorporated into the 
claims file.

2.  After any additional medical records have 
been obtained and incorporated in the claims 
file, schedule the Veteran for an appropriate 
VA examination to determine the current 
severity of his service-connected PTSD.  The 
claims file and a copy of this Remand must be 
made available to and reviewed by the 
examiner.  The examiner must provide accurate 
and fully descriptive assessments of all 
psychiatric symptoms.  The examiner must 
comment upon the presence or absence, and the 
frequency or severity of the Veteran's 
symptoms due to PTSD.  The examiner must also 
enter a complete multiaxial evaluation, and 
assign a Global Assessment of Functioning 
(GAF) score, together with an explanation of 
what the score represents in terms of his 
psychological, social, and occupational 
functioning.  A complete rationale for all 
opinions must be provided. 

3.  Then readjudicate the issue on appeal.  
If the disposition remains unfavorable, send 
the Veteran and his representative a 
Supplemental Statement of the Case and give 
them an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


